Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following as a whole

“obtaining a first volumetric image dataset pertaining to a subject;
obtaining a second volumetric image dataset pertaining to the subject;
processing the first volumetric image dataset to generate a first anatomical surface dataset from the first volumetric image dataset, the first anatomical surface dataset characterizing a first anatomical surface region;
processing the second volumetric image dataset to generate a second anatomical surface dataset from the second volumetric image dataset, the second anatomical surface dataset characterizing a second anatomical surface region;
receiving input identifying at least three first fiducial points associated with the first surface dataset;
receiving input identifying at least three second fiducial points associated with the second surface;
intraoperatively detecting, with a surface detection subsystem, intraoperative surface data characterizing an intraoperatively exposed surface region, wherein the intraoperatively exposed surface region overlaps with at least a portion of the first anatomical surface region and at least a portion of the second anatomical surface region;

obtaining input identifying at least three intraoperative fiducial points in an intraoperative frame of reference associated with the intraoperative surface data, such that each fiducial point from the first fiducial points and the second fiducial points has a corresponding intraoperative fiducial point wherein;
employing the first fiducial points and the corresponding intraoperative fiducial points to perform registration between the first anatomical surface dataset and the intraoperative surface data, thereby obtaining a first registration transform;
employing the second fiducial points and the corresponding intraoperative fiducial points to perform registration between the second anatomical surface dataset and the intraoperative surface data, thereby obtaining a second registration transform; 
employing the first registration transform and the second registration transform to transform the first volumetric image dataset and the second volumetric image dataset into a common frame of reference, thereby obtaining a fused dataset; and
generating one or more images based on the fused dataset”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793